Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that the limitation of the tunable filters are associated with the ports of claim 2 is recited in claim 1, line 4. Therefore, claim 2 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pechal (“Superconducting switch for fast on-chip routing of quantum microwave fields”) in view of Khlat (US 2015/0117281).
Pechal teaches a superconducting router (abstract) comprising ports configured to operate the superconducting router in a first mode and a second mode (page 2, column 1; page 5, column 1; fig. 1(a-d)), wherein ports are configured to be in reflection in the first mode in order to reflect a signal (page 2, column 1; page 5, column 1; fig. 1(a-d)), a given pair of ports configured to operate the superconducting router in a second mode, wherein a given pair of the ports is connected together and in transmission in the second mode (page 2, column 1; page 5, column 1; fig. 1(a-d)), such that the signal is permitted to pass between the given pair of the ports (page 2, column 1; page 5, column 1; fig. 1(a-d)).
Pechal fails to teach that each of the given pair of the ports in the second mode respectively having its own one of the tunable filters in transmission.
Khlat, however, teaches a tunable diplexer (abstract; para. 0035) wherein each of a pair of ports having its own filters that are independent from each other (para. 0039).
Therefore, it would have been obvious to one of ordinary skill in the art to provide each of a pair of ports having its own filters (filters associated with ports) in Pechal being independent from each other in order to provide a configuration known in the art as taught by Khlat.
Additionally, in a transmission mode (second mode) each of the filters would necessarily be able to be in transmission absent a showing of a structural difference between the claimed filter and the prior art filter. See MPEP 2114. 
Regarding claims 1 and 2, Pechal teaches that the router comprises SQUID loops and that the router comprises tunable filters (page 2, column 1; fig. 1(a-d)).
Regarding claim 3, 4, Pechal teaches that the tunable filters are able to be operated as an open switch and a closed switch according to the first and second modes (fig. 1(a); page 5, column 1). Additionally, Pechal teaches that the tunable filters are connected to ports (pages 2, 5). Pechal teaches that the router comprises SQUID loops and that the router comprises tunable filters (page 2, column 1; fig. 1(a-d)).
Regarding claim 5, Pechal teaches that the ports are configured to be isolated from one another such that any port is controllable to be separated from another port (independently tunable waveguide resonators; page 2, column 1; fig. 1(a-d)).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735